TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 23, 2021



                                      NO. 03-19-00796-CV


                                     Linda Reed, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order granting the State’s plea to the jurisdiction signed by the trial

court on October 18, 2019. Appellant has filed an unopposed motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.